Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the request under After Final Consideration Pilot Program (AFCP 2.0) filed on 08/09/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Acknowledge is made of applicant’s amendment dated 08/09/22, after the Final Office Action on 06/2/22. Claims 4-7, 12-16, 19, 21-25 and 27 have been cancelled; and 
Claim 1 has been amended incorporating the all limitations recited by the allowed claim 12; and independent claims 20 and 28 have been allowed in the previous Final Office Action. 
Claims 1-3, 8-11, 17-18, 20, 26 and 28 are pending.

Allowable Subject Matter
Claims 1-3, 8-11, 17-18, 20, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independents claim 1 is the inclusion of the limitation 
“…wherein in response to the data line being short-circuited with the respective gate line only at the second overlapping area, the data line is cut off at a first cutting point between the first connection point and the second overlapping area and further at a second cutting point between the second overlapping area and the third repair point, and the branch line is connected to the respective second branch line and the third branch line at the second repair point and the third repair point, respectively, thus allowing a data voltage transmitted on the data line to bypass the original portion of the data line between the first cutting point and the second cutting point and to be transmitted from the second repair point to the third repair point through the repair line, wherein the data voltage is also allowed to be transmitted through the original portion of the data line between the second repair point and the first connection point to the source electrode of the respective active switch.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2, 3, 8-11, 17, 18, 26 are also allowed by virtue of dependency.
The primary reason for the allowance of the independent claim 20 is the inclusion of the limitation 
“…detecting a position of a short-circuit point, wherein short-circuit point comprises at least one selected from the group consisting of the first overlapping area and the second overlapping area; in response to detecting that the short-circuit point is at only the first overlapping area, cutting off the data line at a first cutting point between the first repair point and the first overlapping area and further at a second cutting point between the first overlapping area and the first connection point; and electrically connecting the repair line to the first branch line and the second branch line at the first repair point and the second repair point, respectively; and cutting off the data line to form at least two first breakpoints; wherein the first breakpoints are located within a position interval where the data line is electrically connected with the repair line, and at least one of the first overlapping area and the second overlapping area is located between the first breakpoints, thus allowing a data voltage transmitted on the data line to bypass the original portion between the first cutting point and the second cutting point and to be transmitted from the first repair point, through the portion of the repair line between the first repair point and the second repair point, the portion of the data line between the second repair point and the first connection point, to be transmitted to the source electrode of the respective active switch and to also down to the lower portion of the data line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 20.
The primary reason for the allowance of the independent claim 28 is the inclusion of the limitation 
“…detecting a position of a short-circuit point, wherein short-circuit point comprises at least one selected from the group consisting of the first overlapping area and the second overlapping area; in response to detecting that the short-circuit point is at only the second overlapping area, cutting off the data line at a first cutting point between the first connection point and the second overlapping area and further at a second cutting point between the second overlapping area and the third repair point; and electrically connecting the repair line to the second branch line and the third branch line at the second repair point and the third repair point, respectively, thus allowing a data voltage transmitted on the data line to bypass the original portion of the data line between the first cutting point and the second cutting point and to be transmitted from the second repair point to the third repair point through the repair line, wherein the data voltage is also allowed to be transmitted through the original portion of the data line between the second repair point and the first connection point to the source electrode of the respective active switch.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 28.
Zhang et el. CN 102998869, Li et al. US 2021/0173269 and Yoshida US 2020/0004090 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871